Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be                         Sep 03 2014, 10:41 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.

  ATTORNEY FOR APPELLANT:                        ATTORNEYS FOR APPELLEE:

  MARK SMALL                                     GREGORY F. ZOELLER
  Indianapolis, Indiana                          Attorney General of Indiana

                                                 KATHERINE MODESITT COOPER
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana




                                 IN THE
                       COURT OF APPEALS OF INDIANA

  B.J.,                                          )
                                                 )
          Appellant/Respondent,                  )
                                                 )
                 vs.                             )       No. 28A01-1403-JV-113
                                                 )
  STATE OF INDIANA,                              )
                                                 )
          Appellee/Petitioner.                   )


                        APPEAL FROM THE GREENE CIRCUIT COURT
                              The Honorable Erik C. Allen, Judge
                                Cause No. 28C01-1402-JD-4


                                     September 3, 2014

                  MEMORANDUM DECISION - NOT FOR PUBLICATION

  BRADFORD, Judge
                                   CASE SUMMARY

       In December of 2013, Gerry England’s gray Chevrolet 2006 HHR LS (“the

HHR”) was stolen from the parking lot of the funeral home where he worked. On

December 23, 2013, Appellant/Respondent B.J. told C.H., an acquaintance, and C.H.’s

mother that he had received a car from his parents for Christmas. On December 26,

2013, Shandra Jackson saw B.J. driving the HHR, which she recognized as England’s

and knew to be stolen. Appellee/Petitioner the State of Indiana (“the State”) alleged that

B.J. committed what would be Class D felony receiving stolen property, if committed by

an adult. After a hearing, the juvenile court adjudged B.J. to be a juvenile delinquent and

awarded wardship of him to the Department of Correction (“DOC”). B.J. contends that

the State failed to produce evidence sufficient to sustain the juvenile court’s adjudication.

We affirm.

                       FACTS AND PROCEDURAL HISTORY

       At some point in December of 2013, England was working at a Bloomfield funeral

home and was lining cars up for a funeral procession when his HHR was stolen from the

parking lot of the funeral home. The HHR bore a front license plate that read, “Digger.”

On December 23, 2013, B.J. came to his acquaintance C.H.’s house in a vehicle. B.J.

made a second visit to C.H.’s home on December 26, 2013, driving a grey Chevrolet and

bringing B.J.’s friend “Torrie.” When C.H.’s mother asked B.J. about the vehicle, B.J.

told her that his father had given it to him after purchasing it “off of Craigslist.” Tr. p.

26. According to C.H., B.J. said that his mother and father had bought him the vehicle

for Christmas. C.H.’s mother noted that the vehicle was a gray four-door. C.H. “kept

                                             2
asking [B.J.] like to let [him] see his license and his registration and stuff like that but he

wouldn’t show [him].” Tr. p. 31. B.J.’s father did not, in fact, buy B.J. a car for

Christmas.

       Later that day, near a Bloomington shopping mall, Jackson saw B.J. driving the

HHR. Jackson knew B.J. from high school and, because she knew England’s daughter,

was familiar with the HHR and its “Digger” plate and knew it to be stolen. After calling

police and England’s daughter, Jackson drove to the mall in an attempt to locate the

HHR. Although Jackson did not locate the HHR, she saw B.J. “run into the mall[,]

followed him, and called police a second time. Tr. p. 21. Meanwhile, C.H. was driving

the HHR because B.J. had instructed him to drive Torrie home and was stopped nearby

by the Bloomington Police.

       On January 2, 2014, the State filed a delinquency petition in Monroe County

alleging that B.J. committed what would be Class D felony receiving stolen property if

committed by an adult. On February 19, 2014, the Monroe Circuit Court adjudged B.J. to

be delinquent and ordered the case transferred to Greene County for disposition. On

March 5, 2014, the juvenile court held a hearing, after which it awarded B.J.’s wardship

to the DOC.

                             DISCUSSION AND DECISION

                  Whether the State Produced Sufficient Evidence to
                      Sustain B.J.’s Delinquency Adjudication

              In reviewing the sufficiency of the evidence with respect to juvenile
       adjudications, our standard of review is well settled. We neither reweigh
       the evidence nor judge the credibility of witnesses. C.S. v. State, 735
       N.E.2d 273, 276 (Ind. Ct. App. 2000), trans. denied (citing Fields v. State,

                                              3
      679 N.E.2d 898, 900 (Ind. 1997); Moran v. State, 622 N.E.2d 157, 158
      (Ind. 1993)). The State must prove beyond a reasonable doubt that the
      juvenile committed the charged offense. Id. We examine only the
      evidence most favorable to the judgment along with all reasonable
      inferences to be drawn therefrom. Id. We will affirm if there exists
      substantive evidence of probative value to establish every material element
      of the offense. Id. Further, it is the function of the trier of fact to resolve
      conflicts in testimony and to determine the weight of the evidence and the
      credibility of the witnesses. Jones v. State, 701 N.E.2d 863, 867 (Ind. Ct.
      App. 1998).

K.D. v. State, 754 N.E.2d 36, 38-39 (Ind. Ct. App. 2001).

      In order to establish that B.J. committed receiving stolen property, the State was

required to prove that he “knowingly or intentionally receive[d], retain[d], or dispose[d]

of the property of another person that has been the subject of theft[.]” Ind. Code § 35-43-

4-2(b) (2013).

      In addition to proving the explicit elements of the crime, the State must also
      prove beyond a reasonable doubt that the person knew that the property was
      stolen. Gibson v. State, 643 N.E.2d 885, 887 (Ind. 1994); Ind. Code § 35-
      41-2-2(d) (“Unless the statute defining the offense provides otherwise, if a
      kind of culpability is required for commission of an offense, it is required
      with respect to every material element of the prohibited conduct.”). And
      knowledge that property is stolen may be inferred from the circumstances
      surrounding the possession. Stone v. State, 555 N.E.2d 475, 477 (Ind.
      1990); Marshall v. State, 505 N.E.2d 853, 856 (Ind. Ct. App. 1987).
      However it has long been the accepted law in this state that the
      “surrounding circumstances” must include something more than the mere
      unexplained possession of recently stolen property. Instead the “mere
      possession” rule has been reserved for the charge of the theft. As this Court
      observed almost a century ago, “[t]he rule that the possession of stolen
      property, the proceeds of a larceny, soon after the commission of the
      offense, unless explained, is prima facie evidence of the guilt of the person
      in whose possession the property is found, does not apply to the offense of
      receiving stolen property.” Bowers v. State, 196 Ind. 4, 146 N.E. 818, 820
      (1925); see also Wertheimer v. State, 201 Ind. 572, 169 N.E. 40. 201 Ind.
      572, 169 N.E. 40, 44 n.1 (1929) (“Where, as in the case at bar, there is no
      evidence to show that the theft was committed by some person other than
      the defendant charged with receiving the goods, such possession of goods

                                            4
       recently stolen raises a presumption of theft, rather than of receiving stolen
       goods, and is not prima facie evidence that the possessor is guilty of
       receiving stolen goods.”).

Fortson v. State, 919 N.E.2d 1136, 1139 (Ind. 2010).

       B.J. does not dispute that falsely telling others that the stolen car you are driving

was a Christmas gift is a “surrounding circumstance” from which your knowledge that it

is stolen may be inferred. B.J. seems to argue, however, that the record establishes that

he told C.H. and C.H.’s mother on December 23rd that his car was a gift but that the

record does not establish that that was the same car he drove on December 26th. This

argument must fail, because the record clearly indicates that C.H. and his mother queried

B.J. about the car he was driving on December 26th, which he does not dispute was the

HHR. The following exchange occurred during C.H.’s mother’s testimony:

       [Prosecutor]:        … You stated he came back at some point. Did you at
                            some point and [C.H.] talk to [B.J.] about the origin of
                            this vehicle?
       [C.H.’s mother]:     Yes I did.
       [Prosecutor]:        What happened? What did he say?
       [C.H.’s mother]:     He told me that his dad gave it to him. They bought it
                            off of Craigslist.
       [Prosecutor]:        Okay. Any who was present for this conversation?
       [C.H.’s mother]:     [B.J.], me and my son [C.H.].

Tr. p. 26.

       C.H.’s testimony also clearly establishes that the car B.J. told him was a gift was

the very same car that he was pulled over driving:

       [Prosecutor]:        And did [B.J.] come meet you?
       [C.H.]:              Yeah.
       [Prosecutor]:        How did [B.J.] come meet you?
       [C.H.]:              He came in a car.
       [Prosecutor]:        And what kind of car was that?

                                             5
       [C.H.]:              Chevy, I don’t know what kind, but he was with a
                            friend.
       [Prosecutor]:        Did you ever ask him about the car?
       [C.H.]:              Yeah I asked him and he said his mom gave it to him
                            for Christmas … and they bought it on Craigslist for
                            fifteen thousand dollars.
       ….
       [Prosecutor]:        Was this the same car that you were later stopped in by
                            the police?
       [C.H.]:              Yes, sir.

Tr. pp. 30-31. The record is more than sufficient to establish that the car B.J. told others

was a gift was, in fact, England’s stolen HHR. B.J.’s argument is nothing more than an

invitation to reweigh the evidence, which we will not do. See K.D., 754 N.E.2d at 39.

       The judgment of the juvenile court is affirmed.

BARNES, J., and BROWN, J., concur.




                                             6